Case 2:20-cv-15071-WJM-MF Document 14 Filed 03/16/21 Page 1 of 4 PageID: 562



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


    NICOLE SALERNO,

                   Plaintiff,                                       Civ. No. 2:20-cv-15071 (WJM)
           V.

                                                                                OPINION
    SELfNE FINANCE et al.,

                   Defendants.


WILLIAM J. MARTINI, U.S.D.J.

        Plaintiff Nicole Salerno (“Plaintiff’) brings this action against Defendants Selene
finance LP and Knuckles, Kornosinski & Manfro. LLP (collectively, “Defendants”)
alleging violations of the fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692
et seq., for bringing a foreclosure action against her home and selling the home at a sheriffs
sale without naming her in the foreclosure action. This matter is before the Court upon
Defendants’ motion to dismiss the Complaint pursuant to Federal Rule of Civil Procedure
12(b)(6). ECF No. 9. The Court did not hear oral argument. Fed. R. Civ. P. 78(b). For
the reasons set forth below, Defendants’ motion is DENIED.

          I.      BACKGROUND’

       Plaintiff, her husband Stephen C. Salerno (“Mr. Salerno”), and Mr. Salerno’s
mother, Mary Salerno, share a home in Edison, New Jersey, where they have lived together
since 2003.2 Compi. ¶J 24-27, ECF No. 1. The title to the home names Mr. Salerno and
Mary Salerno as joint title holders, but does not name Plaintiff. Id. ¶ 23; Ex. B, Compi.,
ECF No. 1-3. In 2005, Mr. Salerno refinanced the mortgage on the home. Compl. ¶ 28,


  The Court draws all factual allegations from the Complaint and the documents incorporated therein. See
McTernan v. City of York, Pennsylvania, 577 f.3d 521, 526 (3d Cir. 2009). Additionally, the Court takes
judicial notice of the underlying foreclosure action pending in the Superior Court of New Jersey, Middlesex
County, captioned as Wilmington Savings Fund Society, FS3, doing business as Christiana Trust, not in its
individual capacity, but solely as trustee for BC’AT 2015-1 3A IT v. Stephen C. Salerno eta!., No. F-00437-
 19, (N.J. Super. Ct. Ch. Div. filed Mar. 5, 2019). See Gage v. Warren Thp. Comm. & Planning 3d.
Members, 463 F. App’x 68, 71 (3d Cir. 2012) C’The District Court may take judicial notice of the record
from a previous court proceeding between the parties.”).

2
    The Court refers to Mary Salerno by her full name for the purpose of clarity and intends no disrespect.
Case 2:20-cv-15071-WJM-MF Document 14 Filed 03/16/21 Page 2 of 4 PageID: 563



ECF No. 1. Although he identified himself as married on the mortgage application, the
lender did not require Plaintiffs name and signature on the mortgage note. Id. ¶JJ 29-31,
ECF No. 1; Ex. D, Coinpl., ECF No. 1-5.

       In 2011, Mr. Salerno defaulted on the loan. Compi. ¶ 33, ECF No. 1. Wilmington
Savings Fund Society, FSB, doing business as Christiana Trust, not in its individual
capacity, but solely as trustee for BCAT 2015-13ATT (“Wilmington Savings”), as the
lender by assignment, initiated a foreclosure action in the Superior Court of New Jersey.
Ex. G, Compi., ECF No. 1-8. Believing Mary Salerno to be Mr. Salerno’s spouse,
Wilmington Savings applied for and was granted a court Order reforming the mortgage to
include Mary Salerno. Compl. ¶ 36, ECF No. 1; Ex. G, Compi., ECF No. 1-8. The
foreclosure action eventually resulted in Mr. Salerno entering into a loan modification
agreement with Defendant Selene Finance LP, the loan servicer for Wilmington Savings,
in 2018. Compi. ¶ 37, ECF No. 1; Ex. H, Compi., ECF No. 1-9.

       When Mr. Salerno again defaulted on the loan, Wilmington Savings filed a second
foreclosure action against Mr. Salerno, Mary Salerno, and “Mrs. Stephen C. Salerno,
spouse of Stephen C. Salerno” in the Superior Court through its attorneys, Defendant
Knuckles, Komosinski & Manfro, LLP (“KKM”). Cornpl. ¶ 39, ECF No. 1; Ex. A.,
Compl., ECF No. 1-2. Believing Mary Salerno to be Mr. Salerno’s spouse, Defendant
KKM, on behalf of Wilmington Savings, voluntarily dismissed “Mrs. Stephen C. Salerno”
from the foreclosure action. Ex. J, Compi., ECF No. 1-11. Consequently, Defendants
never served Plaintiff with the notice of default, the notice of her rights to cure the default,
the application to the Court for final judgment, or the notice of the sheriffs sale. Compi.
¶ 46-53, ECF No. 1. She was not named in the final judgment or the writ of execution.
Id. ¶ 51. It was not until January of 2020 when sheriffs officers arrived at the home to
evict her that Plaintiff became aware her house had been sold. Id. ¶ 54.

       Plaintiff subsequently filed an Order to Show Cause with the Superior Court to set
aside the sheriffs sale and vacate the final judgment based on Defendants’ failure to name
her as a party in the foreclosure action. Id. ¶ 56. After hearing oral argument, the court
granted Plaintiffs motion, setting aside the sheriffs sale, vacating the final judgment, and
vacating the writ of possession as to the third-party purchaser of her home. See Wilmington
Savings Fund Society v. Salerno, No. F-00437-19, Apr. 29, 2020 Order, (N.J. Super. Ct.
Ch. Div. filed Mar. 5, 2019). On December 18, 2020, Wilmington Savings filed an
amended foreclosure complaint joining Plaintiff as a named defendant. See Id. at Dec. 18,
2020 Am. Compl. Plaintiff has yet to respond to the amended complaint, but the
foreclosure proceeding remains pending.

        After the Superior Court vacated the final judgment, but two months before
Wilmington Savings filed the amended foreclosure complaint, Plaintiff filed the Complaint
in this matter on October 27, 2020, alleging Defendants’ actions to foreclose on her home
without naming her in the foreclosure or providing her notice violate the FDCPA.


                                               2
Case 2:20-cv-15071-WJM-MF Document 14 Filed 03/16/21 Page 3 of 4 PageID: 564



Defendants now move to dismiss the Complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6). ECF No. 9.

        II.     LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint,
in whole or in part, if the plaintiff fails to state a claim upon which relief can be granted.
The moving party bears the burden of showing that no claim has been stated. Hedges v.
United States, 404 F.3d 744, 750 (3d Cir. 2005). In deciding a motion to dismiss under
Rule 12(b)(6), a court must take all well-pleaded allegations in the complaint as true, view
them in the light most favorable to the plaintiff, and deterrriine whether the plaintiff has
pleaded sufficient factual matter to show that the claim is facially plausible. See Warren
Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (citations and quotation marks
omitted). “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.s. 662, 678 (2009) (citing Bell Ati. Corp. V.
Twombly, 550 U.S. 544, 556 (2007)).

        III.    ANALYSIS

       Defendants move to dismiss Plaintiffs Complaint on the grounds that her FDCPA
claims are barred by New Jersey’s entire controversy doctrine because she can raise them
in the ongoing foreclosure proceeding.3 Defs.’ Br. at 11, ECF No. 9-1. The Court,
however, finds the entire controversy doctrine inapplicable here for a more fundamental
reason: the absence of a final state court judgment on the merits.

       The entire controversy doctrine is “New Jersey’s specific, and idiosyncratic,
application of traditional resjttdicata principles.” Ricketti v. Barry, 775 F.3d 611, 613 (3d
Cir. 2015) (quoting Rycoline Prods., Inc. v. C & W Unlimited, 109 F.3d 883, 886 (3d
Cir.1997)) (internal quotations omitted). Codified in New Jersey Court Rule 4:30A, it
requires parties to raise all of their claims and defenses related to a legal controversy in a
single action. See Rodrigites v. Wells Fargo Bank, N.A., 751 Fed. App’x 312, 316 (3d Cir.
2018). The doctrine is an affirmative defense and applies in federal courts when there was
a previous state court action involving the same transaction. Ricketti, 775 F.3d at 613
(internal citations and quotations omitted). This means that similar to the application of
res judicata, application of the entire controversy doctrine requires that there be a final



  The Court declines to consider Defendants’ argument raised for the first the time in their reply brief that
Plaintiff lacks standing to pursue this action under the FDCPA because she is not a “consumer” as
contemplated by the statute. See Defs.’ Reply at 8-9, ECF No. 13; D ‘Alessandro v. Bugler Tobacco Co.,
No. 05-505 1 (JB$), 2007 WL 130798, at *2 (citing International Raw Materials, Ltd. v. Statffer Chern.
Co., 978 F.2d 1318, 1327 n. 11 (3d Cir.1992) (refusing to consider an issue raised for the first time in a
reply brief that the party should have raised in its initial moving brief).


                                                     3
Case 2:20-cv-15071-WJM-MF Document 14 Filed 03/16/21 Page 4 of 4 PageID: 565



state court judgment on the merits. See Rycoline, 109 F.3d at $89; see also Rodrigues v.
UnJitnd CCR, LLC, 690 F. App’x 799, 80 1—02 (3d Cir. 2017).

         In cases such as this one, where the underlying state foreclosure proceeding is
ongoing and has not been adjudicated on the merits, Courts have found the doctrine
inapplicable to bar the federal plaintiffs claims. See, e.g., Lockhart v. US. Bank Nat’?
Ass ‘ii, No. 16-4398 (MCA), 2017 WL 2709563, at *3 (D.N.J. June 22, 2017) (declining to
apply the entire controversy doctrine while the underlying state foreclosure proceeding was
still pending); Gorodeski v. US. Bank Nat’? Ass ‘ii, No. 15-2271 (ES), 2016 WL 111422,
at *3 (D.N.J. Jan. 11, 2016) (same); Sheldrick v. Wells Fargo Bank, N.A., No. 15-5332
(AET), 2015 WL 5098180, at *3 (D.N.J. Aug. 31, 2015) (sarne);DeHartv. U.S. Bank, N.A.
ND, 811 F. Supp. 2d 103$, 1045 (D.N.J. 2011) (declining to apply the entire controversy
doctrine where the New Jersey chancery court had not yet entered final judgment in the
underlying foreclosure action). This Court will follow suit. The entire controversy
doctrine is an inappropriate basis on which to dismiss Plaintiffs Complaint where the
underlying state foreclosure proceeding is pending.4 Accordingly, the Court will deny
Defendants’ motion.

        IV.     CONCLUSION

        For the reasons stated above. Defendants’ motion to dismiss is DENIED.

        An appropriate Order accompanies this Opinion.



                                                                                               U.S.D.J.

Date: March 16, 2021




  While the Court declines to apply the entire controversy doctrine on this basis alone, it is worth noting
that the unusual procedural posture of the foreclosure proceeding raises the question of whether it may even
be characterized as a “previous state court action” when Plaintiff did not become a party to the foreclosure
proceeding until December 18, 2020, almost two months after she filed the Complaint in this matter.


                                                     4
